      Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 1 of 13 Page ID #1



                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

ALTEC INDUSTRIES, INC.,                    )
ALTEC, INC., and                           )
J.J. KANE ASSOCIATES, INC. d/b/a           )
J.J. KANE AUCTIONEERS,                     )
                                           )
        Plaintiffs,                        )
                                           )
v.                                         )
                                           )
BIG D ELECTRIC, INC., n/k/a K D            )
BREWER ENTERPRISES, INC.,                  )
Serve:                                     )
c/o Daniel Brewer                          )
1511 Chart Hills Dr.                       )
Marion, IL 62959-5229                      )
                                           )
and                                        )
                                           )   Cause No.
BIG D RIGHT OF WAY SERVICES, INC., n/k/a   )
D L BREWER ENTERPRISES, INC.,              )
Serve:                                     )
c/o Daniel Brewer                          )
1511 Chart Hills Dr.                       )
Marion, IL 62959-5229                      )
                                           )
and                                        )
                                           )
DANIEL BREWER,                             )
Serve:                                     )
1511 Chart Hills Dr.                       )
Marion, IL 62959-5229                      )
                                           )
and                                        )
                                           )
KENT BREWER,                               )
Serve:                                     )
1015 Cottonwood Rd.                        )
Equality, IL 62934-2003                    )
                                           )
and                                        )
                                           )
DANA BREWER,                               )
Serve:                                     )
2505 Rae Allen Ln.                         )
Marion, IL 62959-8487                      )
                                           )
and                                        )
                                           )


11995283.2
      Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 2 of 13 Page ID #2



VICKI COOK,                                      )
Serve:                                           )
1907 State Route 153                             )
Coulterville, IL 62237-2733                      )
                                                 )
        Defendants.                              )


                                         COMPLAINT

        COME NOW Plaintiffs Altec Industries, Inc. (“Altec Industries”); Altec, Inc.; and J.J.

Kane Associates, Inc. d/b/a J.J. Kane Auctioneers (“J.J. Kane”) (collectively, “Plaintiffs”),

through counsel, and state as their Complaint:

                                    Introductory Statement

        1.     Plaintiffs are party defendants to a personal-injury lawsuit currently pending in

the U.S. District Court for the Southern District of Illinois, styled Duclos v. Altec, Inc. et al.,

Case No. 3:16-cv-01162 (the “DuClos Case”).

        2.     The DuClos Case involves an electrical injury that Eric DuClos sustained during

the course of his employment with Defendant Big D Electric, Inc. (“Big D Electric”) in a truck

owned by Big D Right of Way Services, Inc. (“Big D ROW”) (collectively, the “Big D

Entities”).

        3.     Plaintiffs brought contribution claims against the Big D Entities in the DuClos

case. During the pendency of that litigation, the Big D Entities entered into an Asset Purchase

Agreement disposing of effectively all of the companies’ assets (save for a joint $1 million

insurance policy).

        4.     Plaintiffs bring this lawsuit alleging fraudulent transfers, as the Big D Entities

have and continue to transfer the proceeds of that asset sale to the detriment of Plaintiffs, which

hold large contingent claims against the Big D Entities.




                                                 2
11995283.2
      Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 3 of 13 Page ID #3



                                 Parties, Jurisdiction, and Venue

        5.      Plaintiff Altec, Inc. is an Alabama corporation with a principal place of business

in Alabama; therefore, it is an Alabama citizen for diversity purposes. 28 U.S.C. § 1332(c)(1).

        6.      Plaintiff Altec Industries, Inc. is an Alabama corporation with a principal place of

business in Alabama; therefore, it is an Alabama citizen for diversity purposes. 28 U.S.C.

§ 1332(c)(1).

        7.       Plaintiff J.J. Kane Associates, Inc. d/b/a J.J. Kane Auctioneers is a New Jersey

corporation with a principal place of business in New Jersey; therefore, it is a New Jersey citizen

for diversity purposes. 28 U.S.C. § 1332(c)(1).

        8.      Defendant Big D Right of Way Services, Inc. changed its corporate name to “D L

Brewer Enterprises Inc.” on or about January 15, 2016, and it is an involuntarily dissolved

corporation incorporated in Illinois, with a principal place of business in Illinois. Therefore, Big

D ROW is an Illinois citizen for diversity purposes. 28 U.S.C. § 1332(c)(1).

        9.      Defendant Big D Electric, Inc. changed its corporate name on or about February

17, 2016 to “K D Brewer Enterprises, Inc.” It is a Delaware corporation with a principal place of

business in Illinois and is thus a citizen of both Illinois and Delaware.

        10.     Defendant Daniel Brewer is a shareholder of both the Big D Entities and is a

citizen of Illinois.

        11.     Defendant Kent Brewer is a shareholder of both the Big D Entities and is a citizen

of Illinois.

        12.     Defendant Dana Brewer is a shareholder of both the Big D Entities and is a

citizen of Illinois.

        13.     Defendant Vicki Cook is a shareholder of both the Big D Entities and is a citizen

of Illinois.

                                                  3
11995283.2
      Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 4 of 13 Page ID #4



         14.    Because the Plaintiffs are comprised of citizens of Alabama and New Jersey and

the Defendants are comprised of citizens of Delaware and Illinois, complete diversity of

citizenship exists between the parties.

         15.    As further explained below, the amount in controversy greatly exceeds $75,000.

Specifically, Plaintiffs seek avoidance of significant transfers and an injunction against future

quarterly payments.

         16.    Because the Plaintiffs and Defendants are completely diverse, and because the

amount in controversy exceeds $75,000, this Court has diversity jurisdiction under 28 U.S.C.

§ 1332.

         17.    The Southern District of Illinois is the proper venue because at least one of the

Defendants resides in this District, and all Defendants reside in Illinois. 28 U.S.C § 1391(b)(1).

         18.    Alternatively, a substantial part of the events giving rise to this fraudulent-transfer

claim occurred in this District, in that the business that was sold operated in this District, the

funds were transferred in this District, and a substantial part of the property at issue in this

lawsuit (the fraudulently transferred funds) are located in Illinois, in the custody of the

Defendants. Thus, venue in this District is proper for this alternative reason. 28 U.S.C

§ 1391(b)(2).

                                   Facts Common to All Counts

         19.    The Shareholders of both Big D Entities are Daniel Brewer, Kent Brewer, Dana

Brewer, and Vicki Cook (collectively the “Shareholders”), all of whom are siblings.

         20.    Each Shareholder holds a 25% interest in each of the Big D Entities.

         21.    Defendant Daniel Brewer has been the President of each company at all relevant

times.



                                                  4
11995283.2
        Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 5 of 13 Page ID #5



         22.   In November 2015 (slightly more than two years after the first iteration of the

DuClos Case was filed in state court as cause number 13-L-157), the Big D Entities entered into

an Asset Purchase Agreement for the sale of substantially all of the Big D Entities’ assets (the

“Asset Purchase Agreement”) to BHMG ELECTRIC, LLC and BHMG ROW, LLC (collectively

“Buyers”).

         23.   Big D Electric was a third-party defendant in the DuClos Case (the first iteration

of it, in state court) when the transaction took place.

         24.   The purchase price of the assets is more fully contained in the Asset Purchase

Agreement which will be filed under seal with leave of Court and shared with all counsel

according to Protective Order.

         25.   The Buyers paid certain amounts at closing, which occurred on or about

December 31, 2015, or January 1, 2016.

         26.   The remainder of the purchase price was financed by the Big D Entities pursuant

to the terms of a promissory note between the Big D Entities and the Buyers.

         27.   Under the promissory note, the Buyers are continuing to pay the Big D Entities

through quarterly promissory-note payments.

         28.   Daniel Brewer is also currently an employee of the Buyers, and is making an

annual salary too.

         29.   After the Asset Purchase Agreement, effectively the only remaining assets of the

Big D Entities are a $1 million general-liability insurance policy and the proceeds of the asset

sale.

         30.   Upon information and belief, the initial proceeds of the sale (the earnest money

and the deposit) were transferred directly to the Shareholders, or indirectly as distributions from



                                                  5
11995283.2
      Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 6 of 13 Page ID #6



the Big D Entities, without any reasonably equivalent value to the Big D Entities in return (the

“Transfers”).

        31.     Upon information and belief, the past and still ongoing quarterly payments have

been and are being transferred to the Shareholders (also part of the “Transfers”), directly or

indirectly, as distributions from the Big D Entities, without any reasonably equivalent value to

the Big D Entities in return.

        32.     Further, upon information and belief, the Big D Entities have no remaining assets,

except for the $1 million insurance policy described above.

        33.     Upon information and belief, no portion of the sale proceeds is being set aside by

the Big D Entities to cover potential liabilities.

        34.     Upon information and belief, the Big D Entities are not adequately capitalized to

cover their contingent liabilities to the Plaintiffs in the DuClos Case.

        35.     In particular, Plaintiffs have been and are asserting third-party claims against the

Big D Entities in the DuClos Case.

        36.     The DuClos Case involves various product-liability claims, in which Eric DuClos

asserts strict-products-liability claims against Altec, Inc., Altec Industries, and J.J. Kane.

        37.     Altec Industries manufactured the aerial device that DuClos was standing in when

he sustained his electrical injury; J.J. Kane was the auctioneer for the aerial device purchased by

Big D ROW from the seller Western Resources, now Western Energy.

        38.     At issue in the contribution claims in the DuClos Case will be the relative

culpability of Altec, Inc., Altec Industries (manufacturer), J.J. Kane (auctioneer), Big D ROW

(aerial device owner), and Big D Electric (employer). J.J. Kane also has a contractual-indemnity

claim against Big D ROW in the DuClos Case.



                                                     6
11995283.2
      Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 7 of 13 Page ID #7



          39.   DuClos sustained extensive injuries with medical bills and workers’

compensation benefits payments approaching $2 million.

          40.   DuClos’ latest demand (in December 2018), including pain and suffering, was

considerable and included a waiver of the Big D Electric workers’ compensation lien.

          41.   Thus, even though the Big D Entities have only contingent liability in the case,

the $1 million general-liability insurance policy is woefully insufficient to pay a judgment

against the Big D Entities of even a modest percentage of fault, assuming DuClos prevails on the

merits.

          42.   If the jury in the DuClos Case determines DuClos’s injury rests with the Big D

Entities, then the Big D Entities will be liable for a substantial part of any damages awarded by

the jury.

          43.   Diversion of the proceeds from the Asset Purchase Agreement to the Shareholders

without reasonably equivalent value defrauds these Plaintiffs (third-party plaintiffs in the DuClos

Case), who have claims against the Big D Entities.

                                     Count I — Fraud in Fact
                      Illinois Uniform Fraudulent Transfers Act (“UFTA”)

          44.   Plaintiffs incorporate by reference all previous paragraphs, Paragraphs 1-43,

inclusive, as if fully set forth herein.

          45.   740 ILCS 160/5(a) states that a creditor may establish a cause of action under the

UFTA for a “transfer made or obligation incurred by a debtor [that] is fraudulent as to a creditor,

whether the creditor’s claim arose before or after the transfer was made or the obligation was

incurred, if the debtor made the transfer or incurred the obligation: … with actual intent to

hinder, delay, or defraud any creditor of the debtor.”

          46.   Plaintiffs are creditors and Defendants are debtors as defined in the statute.


                                                  7
11995283.2
      Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 8 of 13 Page ID #8



        47.   Under 740 ILCS 160/5(a)(1), an “actual intent to hinder, delay, or defraud” may

be inferred from the circumstances surrounding the transaction.

        48.   In determining whether a transfer is made with actual intent to defraud, 740 ILCS

160/5(b) sets forth several factors — sometimes referred to as “badges of fraud” — from which

an inference of fraudulent intent may be drawn:

                  a. the transfer or obligation was to an insider;

                  b. the debtor retained possession or control of the property transferred after

                      the transfer;

                  c. the transfer or obligation was disclosed or concealed;

                  d. before the transfer was made or obligation was incurred, the debtor had

                      been sued or threatened with suit;

                  e. the transfer was of substantially all the debtor’s assets;

                  f. the debtor absconded;

                  g. the debtor removed or concealed assets;

                  h. the value of the consideration received by the debtor was not reasonably

                      equivalent to the value of the asset transferred or the amount of the

                      obligation incurred;

                  i. the debtor was insolvent or became insolvent shortly after the transfer was

                      made or the obligation was incurred;

                  j. the transfer occurred shortly before or shortly after a substantial debt was

                      incurred; and

                  k. the debtor transferred the essential assets of the business to a lienor who

                      transferred the assets to an insider of the debtor. 740 ILCS 160/5(b).



                                                  8
11995283.2
      Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 9 of 13 Page ID #9



        49.    Here, the actions of the Big D Entities and the Shareholders evidence, at a

minimum based on the facts as Plaintiffs know them today and without future discovery,

numerous badges of fraud sufficient to infer fraudulent intent.

        50.    The Transfers appear to have been made to insiders of the Big D Entities.

“Insider” is defined in the UFTA to include directors, officers, and persons in control of the

company, as well as their relatives. 740 ILCS 160/2(g). Because the Big D Entities are family

owned and operated businesses, and the Transfers are being made to the four Shareholders who

are siblings, the Shareholders are “insiders.”

        51.    The Big D Entities concealed the Transfers.

        52.    The Shareholders wholly and privately owned the Big D Entities, and — upon

information and belief — the Transfers to the Shareholders were not disclosed to these Plaintiffs

(the creditors) until Daniel Brewer’s deposition in the DuClos Case on March 14, 2019.

        53.    Before the Transfers were made, the Big D Entities had been sued or were

threatened with suit, and the Shareholders (who owned the businesses in a closely held, family-

owned fashion) have known or reasonably should have known of these contingent liabilities at

all relevant times.

        54.    Upon information and belief, the Transfers were and are of all the Big D Entities’

liquid assets (again, save for the insurance policy), as Daniel Brewer’s testimony on March 14,

2019, suggested that no proceeds of the sale are being held by the Big D Entities and are simply

being wholly distributed to the Shareholders.

        55.    The Big D Entities arguably removed or concealed assets by distributing the

remaining liquid assets out of the corporations to the Shareholders.




                                                 9
11995283.2
    Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 10 of 13 Page ID #10



        56.    There is no “reasonably equivalent value” when the consideration for a transfer is

either inadequate or nonexistent. Upon information and belief, the Transfers here are unilateral

transfers with no consideration given in return.

        57.    Upon information and belief, the Big D Entities were, and are, insolvent during

the period of time the Transfers have been made to the Shareholders, including the present.

Under the UFTA, a debtor is insolvent when the sum of the debtor’s debts is greater than all of

the debtor’s assets. 740 ILCS 160/3(a).

        58.    The pending lawsuit is a large contingent liability of the Big D Entities that

outweighs the value of the assets owned by the Big D Entities; therefore, the Big D Entities are

insolvent under the UFTA.

        59.    Given the presence of multiple badges of fraud here, the Transfers were made

with actual intent to hinder, delay, or defraud.

        60.    Therefore, the past and continuing Transfers to Shareholders are fraudulent in fact

under the UFTA.

        61.    As a remedy, Plaintiffs seek avoidance of the Transfers already made by the Big

D Entities to the Shareholders under 160/8(a)(1) and an injunction under 160/8(a)(3)(a) to

prevent both the Big D Entities from making future Transfers of the proceeds of the asset sale,

and to prevent the Shareholders from making any dispositions of the Transfers they have already

received.

        WHEREFORE Plaintiffs Altec Industries, Inc.; Altec, Inc.; and J.J. Kane Associates, Inc.

d/b/a J.J. Kane Auctioneers request an Order of the Court finding in their favor and against the

Defendants, holding that all Transfers of proceeds from the Asset Purchase Agreement to

Shareholders are fraudulent in fact, avoiding the Transfers already made to Shareholders



                                                   10
11995283.2
    Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 11 of 13 Page ID #11



(including a monetary judgment against the Defendants), enjoining future Transfers to

Shareholders, prohibiting the Shareholders from disposing of the proceeds of the past or future

Transfers in any way, and granting further relief deemed just and proper by the Court under the

Illinois Uniform Fraudulent Transfer Act or otherwise.

                                     Count II — Fraud in Law
                            Illinois Uniform Fraudulent Transfers Act

        62.     Plaintiffs incorporate by reference all previous paragraphs, Paragraphs 1–61,

inclusive, as if fully set forth herein.

        63.     Section 740 ILCS 160/5(a) states that a “transfer made or obligation incurred by a

debtor is fraudulent as to a creditor, whether the creditor’s claim arose before or after the transfer

was made or the obligation was incurred, if the debtor made the transfer or incurred the

obligation: … without receiving a reasonably equivalent value in exchange for the transfer or

obligation, and the debtor:

                    a. was engaged or was about to engage in a business or a transaction for

                        which the remaining assets of the debtor were unreasonably small in

                        relation to the business or transaction; or

                    b. intended to incur, or believed or reasonably should have believed that he

                        would incur, debts beyond his ability to pay as they became due.”

        64.     Plaintiffs are creditors and Defendants are debtors as defined in the statute.

        65.     The Transfers were fraudulent under 740 ILCS 160/5(2), also referred to as “fraud

in law.”

        66.     Put another way, for a transfer to constitute fraud in law: (1) the transfer must

have been made for no consideration or for inadequate consideration; (2) there must be an

existing debt, or debt which the transferor believed or reasonably should have believed that the


                                                  11
11995283.2
      Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 12 of 13 Page ID #12



transferor would incur, and; (3) the transferor must not retain sufficient assets to pay the

indebtedness.

          67.     Here, upon information and belief, the Transfers to the Shareholders were and are

being made for no consideration or completely inadequate consideration.

          68.     There was a debt1 that the Big D Entities reasonably should have believed they

would incur because the Plaintiffs had (at the time of the Asset Purchase Agreement and at all

times thereafter) a claim against the Big D Entities and, as the quarterly Transfers have been

distributed to Shareholders, a claim against the Big D Entities for contribution and/or indemnity

in the DuClos Case.

          69.     The debt was beyond the Big D Entities’ ability to pay because their insurance

coverage is insufficient to cover the Big D Entities potential liabilities to Plaintiffs, despite the

contingent nature of those liabilities, because of the large value of the potential judgment against

them in the DuClos Case and the relative lack of any assets in the Big D Entities.

          70.     Therefore, the Transfers to Shareholders from the Asset Purchase Agreement

were and are fraudulent in law.

          71.     As a remedy, Plaintiffs seek avoidance of the Transfers already made by the Big

D Entities to the Shareholders under 160/8(a)(1) and an injunction under 8(a)(3)(a) to prevent

both the Big D Entities from making future Transfers of the proceeds of the asset sale, and to

prevent the Shareholders from making any dispositions of the Transfers they have already

received.

          WHEREFORE Plaintiffs Altec Industries, Inc.; Altec, Inc.; and J.J. Kane Associates, Inc.

d/b/a J.J. Kane Auctioneers request an Order of the Court finding in their favor and against the

1
    “Debt” is defined in the UFTA to include “liability on a claim.” 740 ILCS 160/2.


                                                     12
11995283.2
    Case 3:19-cv-01227 Document 1 Filed 11/08/19 Page 13 of 13 Page ID #13



Defendants, holding that all Transfers of proceeds from the Asset Purchase Agreement to

Shareholders are fraudulent in law, avoiding the Transfers already made to Shareholders

(including a monetary judgment against the Defendants), enjoining future Transfers to

Shareholders, prohibiting the Shareholders from disposing of the proceeds of the past or future

Transfers in any way, and granting further relief deemed just and proper by the Court under the

Illinois Uniform Fraudulent Transfer Act or otherwise.

                                            SANDBERG PHOENIX & von GONTARD P.C.


                                      By:           /s/ Timothy C. Sansone
                                            Mary Anne Mellow, #6184050
                                            Timothy C. Sansone, #6257469
                                            Zachary S. Merkle, #6322707
                                            600 Washington Avenue - 15th Floor
                                            St. Louis, MO 63101-1313
                                            314-231-3332
                                            314-241-7604 (Fax)
                                            mmellow@sandbergphoenix.com
                                            tsansone@sandbergphoenix.com
                                            zmerkle@sandbergphoenix.com

                                            and

                                            HOOD LAW FIRM LLC
                                            Robert H. Hood (forthcoming pro hac vice)
                                            Robert H. Hood, Jr.(forthcoming pro hac vice)
                                            172 Meeting Street
                                            Charleston, SC 29401
                                            843-577-1201 – Robert Hood
                                            843-577-1219 – Robert Hood, Jr.
                                            bobby.hood@hoodlaw.com
                                            bobbyjr.hood@hoodlaw.com
                                            james.hood@hoodlaw.com

                                            Attorneys for Plaintiffs Altec Industries, Inc. Altec,
                                            Inc., and J.J. Kane Associates, Inc. d/b/a J.J. Kane
                                            Auctioneers




                                              13
11995283.2
